DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1, the closest prior art is considered to be US 8192105 to Keyvanloo (“Keyvanloo”) which discloses: a kit of portable modular components for use in demountably configuring a structural assembly, the kit comprising:
a plurality of a first elongate structural support component 12 having a pair of opposed male ends;
a plurality of a third elongate structural support component 14 having a pair of opposed female ends,
wherein the male ends are configured for demountable engagement with the female ends, each of said male ends comprising a cylindrical body 24 with at least one linear set of prongs 22 around the circumferential surface of the cylindrical body, wherein each set of prongs has two or more spaced apart prongs, and
wherein each of said female ends having a cylindrical receptacle for receiving therein the cylindrical body wherein the receptacle has one or more linear channels 33 for slidingly receiving therein the at least one linear set of prongs, and wherein each of said female ends is provided with a locking assembly for releasable engagement therein with one of the male ends.

a plurality of a second elongate structural support component having a pair of opposed ends wherein a first end is a male end and a second end is a female end.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        2/26/2022